Citation Nr: 1546566	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury or trauma of the right hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1965 to March 1967.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and November of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision denied the appellant's claim of entitlement to service connection for a right hand disorder and the November 2008 rating decision granted service connection for a left knee disability.

In March 2011, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

After remanding the case for additional development, the Board denied the claims in a decision issued in May 2014.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the parties filed a Joint Motion for Partial Remand.  An April 2015 Order of the Court granted the Joint Motion and vacated the denial portions of the Board's decision, and the issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board thereafter remanded the case for additional development in June 2015.  The case has now been returned to the Board.

The appellant has appealed the initial rating that was assigned for his left knee disability when service connection was granted in a November 2008 rating action.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (May 16, 2007).  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for the left knee disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The issue of entitlement to service connection for residuals of an injury or trauma of the right hand is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected patellofemoral pain syndrome of the left knee has been manifested by degenerative joint disease, crepitation, swelling and recurrent effusions, grinding and tenderness, along with complaints of pain; pain on use is shown.

2.  Flexion of the appellant's left knee is not limited to 30 degrees.   

3.  Extension of the appellant's left knee is not limited to 15 degrees.

4.  No subluxation or lateral instability has been clinically demonstrated in the appellant's left knee.

5.  The evidence does not show that the appellant has ankylosis of the left knee.

6.  The appellant has not undergone knee replacement surgery.  

7.  The appellant has an internal derangement of the left knee manifested by an abnormal medial meniscus which is equivalent to dislocated semilunar cartilage with episodes of locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5259, 5260, 5261 (2015).

2.  The criteria for a separate evaluation of 20 percent, but no more, for the left knee abnormal medial meniscus with internal derangement have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A June 2007 letter provided the appellant with notice of how VA determines a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  In addition, the appellant's left knee increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in March 2011.  The appellant's VA treatment records have been obtained and associated with the file.  Private medical treatment records have also been included in the evidence of record.  VA examinations were conducted in April 2008, July 2008, and June 2011 (with an addendum dated in April 2012), and in August 2015.  38 C.F.R. § 3.159(c)(4).  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiners obtained a reported history from the Veteran and conducted thorough physical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any other pertinent evidence that remains outstanding.  

The VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the May 2011 and June 2015 Board remands, VA medical treatment records were obtained and the appellant was afforded VA examinations in June 2011, and August 2015.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to his left knee claim has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claim.

II.  Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The appellant contends that he is entitled to an initial evaluation in excess of 10 percent for his left knee disability.  He testified at his March 2011 Travel Board hearing that he has limitation of motion in his left knee due to pain.  He said that he had difficulty standing for long periods and difficulty walking great distances.  He also described having problems going up and down stairs.  The appellant further testified that he had had fluid removed from the knee and that the left knee does not buckle.  He said that he wears a brace on his left knee.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

The Court has considered when the described conditions in a case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Court ruled that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Review of the medical evidence of record reveals a private medical note, dated in June 2008, that indicates that a diagnosis of joint space narrowing had been rendered for the appellant's left knee.  Cortisone was injected into the left knee at that time.

The appellant underwent a VA medical examination in July 2008; the examiner reviewed the claims file.  The appellant complained of left knee pain, swelling with aspirations and the knee giving way.  He reported experiencing flare-ups with ambulation and that he wore a brace as needed.  On physical examination, an effusion was present.  Lachman testing was positive and McMurray testing was negative.  The appellant exhibited a left knee range of motion from zero to 110 degrees with endpoint pain.  His gait was described as guarded and antalgic.  There was no ankylosis and there was no additional limitation on joint function (range of motion, fatigue, weakness, lack of endurance, incoordination) with repetitive motion.  The examiner rendered a diagnosis of recurrent effusion with left patellofemoral pain syndrome (PFPS).  

The appellant was treated for his left knee complaints in VA facilities.  In April 2009, physical examination revealed the presence of a mild effusion of the left knee.  Range of motion of the left knee was not restricted or painful.  In May 2009, the appellant complained of left knee pain, especially with going up stairs and walking more than two blocks.  On physical examination, there was no effusion of the left knee.  The appellant demonstrated a range of motion from zero to 130 degrees, with tenderness on hyperflexion.  There was mild tenderness at the medial joint line.  The drawer, McMurray and Lachman testing were all negative.  Radiographic examination was accomplished in May 2009.  There was no evidence of left knee effusion.  There was narrowing of the medial knee joint compartment, along with osteophyte formation on the femoral condyles and the proximal tibia.  The impression was degenerative changes of the left knee.  A July 2009 note indicates that the appellant stated that his left knee was doing better with a brace.  On physical examination, there was no effusion of the left knee.  Crepitus was present, but the range of motion of the left knee was not restricted or painful.  A January 2010 geriatric medicine physician note states that the appellant said his knee was doing better with a brace.  On physical examination, there was no effusion of the left knee.  Range of motion of the left knee was not restricted or painful.  Crepitus was noted.  In December 2010, the appellant complained of chronic left knee pain and swelling.  He said that he wore a hinged knee brace all the time.  On physical examination, there was a mild effusion; the left knee was otherwise normal.  

The appellant underwent another VA medical examination in June 2011; the examiner reviewed the claims file.  The appellant complained of left knee instability, pain, stiffness, decreased motion and repeated effusions and swelling.  He denied giving way of the knee, weakness, incoordination and dislocation/subluxation.  He also denied experiencing episodes of locking.  The appellant said that he always used a brace on his left knee and that he was able to stand for 30 to 45 minutes.  He said that he was able to walk between one-quarter mile and a mile.  On physical examination, the appellant's gait was normal.  There was no instability or meniscus abnormality.  Crepitus, effusion, guarding of movement and grinding were present.  The appellant exhibited a range of motion from zero to 95 degrees with no objective evidence of pain.  There was no ankylosis.  There were no additional limitations or additional pain after repetitive motion.  The examiner indicated that the disability put limits on the appellant's ability to climb stairs and to engage in prolonged walking or standing.

Review of the appellant's VA medical treatment records dated between December 2010 and July 2015 reveals that the appellant was seen in September 2011; he was noted to work running his consulting office and it was noted that his physical problems did not interfere with his work.  A December 2011 physician note indicates that the appellant did not have any edema in his extremities.  No edema in the appellant's extremities was noted again in March 2012; the appellant was advised to participate in a regular exercise program.  In October 2013, the appellant reported that he no longer belonged to a gym and that he was walking 2.1 miles three to four times per week.  In February 2014, the appellant was noted to have a steady gait and to wear a brace on his left lower extremity.  The appellant reported that his left knee pain increased with activity.  He stated that he had not fallen during the previous 12 months.  In January 2015, the appellant reported that he was walking for exercise and that he had not experienced any falls.  A July 2015 note indicates that the appellant had not fallen and that he remained physically active.  He was noted to have mild to moderate arthralgia of multiple joints without it affecting his activities of daily living or his instrumental activities of daily living.

The appellant was afforded a VA examination in August 2015; the examiner reviewed the claims file.  The appellant reported that he could not stand for prolonged periods due to concern about his left knee giving way.  He described a feeling that his knee would give way and collapse.  He said that this did not occur often as he protected his knee; he used a knee brace.  The examiner noted that the appellant continued to have aspirations of his knee.  On physical examination, the appellant was noted to ambulate with a mild antalgic gait favoring the left.  He walked without external support or an orthotic device.  The musculature of the appellant's knees appeared to be symmetrical.  No obvious effusion was observed or palpated.  The appellant did not have any sign of removal of semilunar cartilage.  Drawer and Lachman testing was negative.  The appellant did not have any instability to varus or valgus stress; he did have significant discomfort with varus and valgus stress testing in the medial and lateral joint lines.  There was no subluxation.  The appellant exhibited a left knee range of motion of zero to 95 degrees.  The examiner stated that radiographic examination showed tricompartmental arthritis of the left knee with loss of joint space medially.  The examiner stated that, with these radiographic findings, it was likely that the appellant had an abnormal medial meniscus (semilunar cartilage).  The examiner rendered a diagnosis of posttraumatic arthritis of the left knee and stated that the appellant had a significant internal derangement of the left knee as a result of his in-service knee injury.

The appellant's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  Id.  The hyphenated diagnostic code in this case indicates that an unlisted disease of the musculoskeletal system, under Diagnostic Code 5099, was the service-connected disorder, while the residual condition (to which the appellant's service-connected left knee disability is rated by analogy) is tenosynovitis, which is evaluated under Diagnostic Code 5024.  In turn, that rating code instructs that the disability be rated based on limitation of motion of the affected part, as degenerative arthritis (pursuant to Diagnostic Code 5003).  

The Board notes that synovitis is defined as the inflammation of a synovium, usually painful, particularly on motion, and characterized by a fluctuating swelling due to effusion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1879 (31st ed. 2007).  Tenosynovitis is defined as a condition causing inflammation of a tendon sheath.  Id. at 1905.

Degenerative arthritis established by radiographic imaging/X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  A claimant's limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

A 20 percent evaluation for limitation of motion of the knee is assigned where extension is limited to 15 degrees or flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, flexion limited to 45 degrees is rated as 10 percent disabling.  Under Diagnostic Code 5261, extension limited to 10 degrees is rated as 10 percent disabling.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  According to these criteria, the appellant has always demonstrated normal extension (zero degrees) in his left knee.  The appellant has demonstrated limitation of left knee flexion; his left knee flexion, as reflected in the clinical evidence, was limited at worst to 95 degrees with pain.  

Other factors to consider are the degree of limitation of motion that the appellant has, which in this case is mild to moderate loss of flexion, and which is expected during flare-ups or with increased use, and the degree of pain he has.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, chronic pain was reported in the left knee, as well as recurrent swelling and effusions.  No muscle atrophy due to the knee disability has been demonstrated.  There is no clinical evidence of any muscle spasm.  The objective medical evidence does show findings of tenderness, recurrent effusions/swelling, crepitation and limitation of motion, as well as complaints of pain and pain on use.  An examiner has stated that the appellant has an abnormal medial meniscus with internal derangement of the left knee.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, limitation of motion, recurrent swelling/effusions, crepitation and pain are findings that could limit the appellant's functional ability; the currently assigned 10 percent evaluation is warranted for the left knee based on some limitation of flexion with pain and recurrent swelling.  However, the evidence of record does not support a rating in excess of 10 percent for the left knee disability pursuant to Diagnostic Codes 5024 or 5003 as the requisite limitation of flexion or extension has not been shown, even when taking pain and swelling into consideration.  

The regulations contain some additional potentially applicable provisions relating to the knee joint.  Diagnostic Code 5256 provides that favorable ankylosis of a knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between zero degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  The appellant does not have any left knee ankylosis.  Therefore Diagnostic Code 5256 is not for application.

The appellant has not had a left knee replacement.  Therefore Diagnostic Code 5055 is not for application.

Under Diagnostic Code 5259, a 10 percent evaluation may be assigned when there is removal of semilunar cartilage that is symptomatic.  However, there is no objective clinical evidence of removal of semilunar cartilage from the appellant's left knee.  Therefore Diagnostic Code 5259 is not for application.  

A 20 percent evaluation may be assigned where there is evidence of dislocated cartilage, with frequent episodes of locking, pain and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

As noted in the 2015 VA examination report, the appellant provided a history of episodes of locking, pain, and effusion into the joint of the left knee.  In addition, the August 2015 opinion of the VA orthopedic surgeon states that the appellant has an abnormal medial meniscus that is related to the in-service injury to the left knee and that the abnormal meniscus is related to internal derangement of the left knee.  Thus, there is objective clinical evidence of meniscal pathology in the left knee.  Therefore, a separate rating of 20 percent for the left knee meniscal abnormality with internal derangement and episodes of pain and effusion in the joint is warranted under Diagnostic Code 5258; this is the maximum evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In arriving at the above conclusions, the Board has considered the history of the appellant's disability, as well as the current clinical manifestations and the effect this disability may have on the earning capacity of the appellant.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability has been reviewed, as well as the functional impairment that can be attributed to pain and recurrent swelling/effusions.  Nevertheless, the Board has found that an increased rating in excess of the currently assigned 10 percent evaluation based on the considerations of the DeLuca case is not appropriate for the left knee patellofemoral pain syndrome with arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In sum, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the left knee patellofemoral pain syndrome with arthritis.  The current 10 percent rating is based on left knee degenerative joint disease with some limitation of motion and chronic pain.  It is again noted that the 10 percent rating has been assigned based on the limitation of functional ability, including as due to pain during flare-ups and increased use.

The Board also again notes that the 20 percent separate evaluation awarded herein for the meniscal pathology with recurrent effusions is the maximum rating under Diagnostic Code 5258.

The Board has also considered the appellant's statements that the left knee disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence concerning the nature and extent of the appellant's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the appellant's left knee arthritis disability picture does not more nearly approximate a rating in excess of 10 percent under Diagnostic Code 5024 or Diagnostic Code 5003.

Notwithstanding the above, the VA General Counsel has issued a precedential opinion (VAOPGCPREC 23-97 (62 Fed. Reg. 63604) (1997)) holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  

In determining whether additional disability exists, for purposes of a separate rating, the veteran must meet, at minimum, the criteria for a compensable rating under either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

In this case, the appellant is rated for patellofemoral pain syndrome with arthritis in the left knee but no diagnosis of recurrent subluxation or lateral instability of that knee has been rendered.  Thus, a separate rating for left knee subluxation or instability under Diagnostic Code 5257 is not warranted.

It is again noted that the left knee rating under Diagnostic Code 5024/5003 has been assigned based on the limitation of functional ability due to pain during flare-ups and increased use and the limitation of motion, and the complaints of swelling and pain that have been clinically documented over the past few years.  (Radiographic examination has confirmed arthritic changes.)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The Board has therefore also considered whether the appellant is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe a veteran's disability level and symptomatology, then that veteran's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In this case, the Board finds that the evaluations for the appellant's left knee patellofemoral syndrome with degenerative joint disease and his dislocated semilunar cartilage pathology are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  

The appellant's left knee patellofemoral syndrome with degenerative joint disease has been evaluated based for limitation of motion and arthritis, the criteria of which are found by the Board to specifically contemplate the appellant's level of disability and symptomatology.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  As demonstrated by the evidence of record, the appellant's left knee arthritis was manifested by extension limited to 0 degrees, with pain on use.  The appellant's left knee arthritis, at worst, was manifested by flexion limited to 95 degrees, with pain on use.  When comparing the appellant's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the appellant's left knee patellofemoral syndrome with degenerative joint disease and pain are not inadequate.  Ratings in excess of the currently assigned rating are provided for certain manifestations of the left knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the assigned rating more than reasonably describe the appellant's left knee arthritis disability level and symptomatology and, therefore, the currently assigned schedular evaluation for the left knee degenerative joint disease are adequate and no referral is required. 

A separate 20 percent evaluation for left knee meniscal pathology has been assigned herein.  The Board finds that the evaluation for the appellant's left knee meniscal pathology is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The appellant's left knee internal derangement is evaluated under impairment to the knee, the criteria of which are found by the Board to specifically contemplate the appellant's level of disability and symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As demonstrated by the evidence of record, the appellant's left knee meniscal abnormality is manifested by episodes of effusion of the knee joint.  When comparing the appellant's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the appellant's left meniscal pathology is not inadequate.  The criteria for the assigned rating more than reasonably describe the appellant's disability level and symptomatology and, therefore, the currently assigned schedular evaluation for the left knee semilunar cartilage pathology is adequate and no referral is required.

Furthermore, the record reflects that the appellant has not required any hospitalization for the left knee disability, nor has he required extensive or frequent treatment.  In addition, a July 2015 treatment note stated that the appellant's mild to moderate arthralgia of multiple joints had not affected his activities of daily living or his instrumental activities of daily living.  Consideration of the appellant's pain, limitation of motion, swelling and recurrent effusions has been undertaken.  As such, the manifestations of the appellant's left knee disability are not in excess of those contemplated by the initial 10 percent and 20 percent ratings.  

Even accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from the left knee pathology would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 15.  

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the left knee disability on appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of the left knee disability.

Therefore, the evidence does not show that the left knee disability presents such an unusual or exceptional disability picture as to require referral for an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

The Board acknowledges that the appellant, in advancing this appeal, believes that his left knee disability on appeal has been more severe than reflected by the assigned disability rating.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the symptoms associated with the left knee and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an increased evaluation is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the left knee disability on appeal.  

The preponderance of the most probative evidence does not support assignment of any higher ratings than those currently assigned (10 percent and 20 percent).  The findings needed for the next higher evaluation or for another separate evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the appellant's left knee increased initial rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating due to individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is at issue, no claim of, or evidence of, unemployability due to the left knee disability has been presented.

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to a "staged" rating for his left knee disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the left knee disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the left knee disability on appeal been more disabling than as currently rated.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorders, the evidence shows no distinct periods of time during which either one of the appellant's left knee disorders has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

An initial evaluation in excess of 10 percent for the left knee patellofemoral pain syndrome with arthritis is denied.

A separate evaluation of 20 percent for the left knee internal derangement with abnormal medial meniscus is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, the Board remanded the appellant's claim of entitlement to service connection for a right hand disorder for additional development.  That development was to include a VA examination wherein the examiner was supposed to answer specific questions.  In particular the examiner was to address whether or not any right hand arthritis was related to the in-service incident of cellulitis and the examiner was supposed to explain his/her answer.  In addition, the examiner was supposed to discuss the medical expert opinion the Board obtained pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  The medical expert opinion in question was obtained from an orthopedic surgeon in August 2013, plus a supplemental opinion from that physician dated in December 2013.  

Pursuant to the Board remand, the appellant was afforded a VA medical examination in August 2015.  However, review of the associated report reveals that the examiner failed to explain his answer that the appellant's right thumb arthritis was not at least as likely as not related to his military service.  In addition, it is clear from the examination report that the examiner failed to review the medical expert opinion of August 2013, or the associated December 2013 addendum.  Furthermore, the RO was supposed to conduct a review to verify that all requested findings and opinions had been offered and if information was deemed lacking, refer the report to the VA examiner for corrections or additions.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in August 2015.  However, as noted above, the examiner did not review the October 2013 medical expert opinion (with addendum).  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Clearly, then, the examiner's opinion is inadequate.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the August 2015 examining orthopedic surgeon needs to provide a rationale as to why the right thumb arthritis is not etiologically related to some aspect of the Veteran's military service, including the cellulitis.  On remand, the VA physician should be contacted and requested to provide clarification as to this question.  The VA physician must also review the October 2013 VHA medical expert opinion (with December 2013 addendum) and discuss the findings of the VHA reviewer.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain all of the appellant's outstanding pertinent VA medical treatment records, including reports of all nerve conduction studies and imaging results, and associate them with the claims file.  Obtain all private records as well, if any.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the VA orthopedic surgeon who examined the appellant in August 2015 to review the claims file and provide an addendum to his examination report that addresses the following:

	a) If any arthritis is present in the right wrist, hand or digits, state whether it is at least as likely as not said arthritis is etiologically related to the incident of right hand cellulitis in 1965, or treatment thereof or to some other incident of service and explain your answer; and

	b) Discuss the VHA orthopedic medical expert opinion dated in August 2013, to include the addendum dated in December 2013.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed pathology relating to numbness of the fingers.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  In particular, ensure that the orthopedic surgeon discussed the rationale for his opinion regarding the right thumb arthritis and that the orthopedic surgeon discussed the VHA medical expert opinion dated in August 2013, to include the addendum dated in December 2013.  If information is deemed lacking in the report, refer the report to the VA physician for corrections or additions.

4.  After undertaking any other warranted development, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

5.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


